UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-02299-CAS (SKx) Date July 9, 2021
2:20-CV-02250-CAS (SKx)
Title JBF INTERLUDE 2009 LTD, ET AL. v. QUIBI HOLDINGS LLC, ET AL.

QUIBI HOLDINGS LLC, ET AL. v. INTERLUDE U.S., INC., ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: [REDACTED] (IN CHAMBERS) - QUIBI’S NOTICE
PURSUANT TO THE COURT’S ORDER DATED DECEMBER
30, 2020 (Case No. 2:20-cv-02299 ECF No. 539; Case No. 2:20-cv-
02250 ECF No. 376)

The Court is in receipt of Quibi’s notice pursuant to the Court’s order dated
December 30, 2020, filed August 2, 2021. Case No. 2299 ECF (“Eko ECF”)! No. 539.
Eko filed a response to Quibi’s notice to the Court on August 6, 2021. Eko ECF No. 543.
Quibi’s filing provides sixty-day notice that it intends to make second distribution of funds
to its equity investors and attaches as an exhibit a list of investors whom it anticipates will
receive distributions. Eko ECF No. 539 at 1.

The Court has reviewed Quibi’s submissions and Eko’s response and concludes that
no basis exists to prevent Quibi from making the equity distributions it proposes. Of note,
Quibi represents that, following these distributions, it will retain a in
unencumbered cash on hand, an amount that is greater than the $101.9 million that Eko
sought to require Quibi to retain in connection with its request for a preliminary injunction.
See Eko ECF No. 418 at 14; dkt. 538-1 (sealed).

   
   
   

Dkt. 538-1 (sealed). Considering Quibi’s
anticipated unencumbered cash on hand following this second round of investor
distributions, the Court will be disinclined to authorize any future distributions, without a
showing that Eko is appropriately protected.

 

1 Because these actions have been consolidated, this order references documents as filed
on the Eko ECF.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-02299-CAS (SKx) Date July 9, 2021
2:20-CV-02250-CAS (SKx)
Title JBF INTERLUDE 2009 LTD, ET AL. v. QUIBI HOLDINGS LLC, ET AL.

QUIBI HOLDINGS LLC, ET AL. v. INTERLUDE U.S., INC., ET AL.

Accordingly, the Court HEREBY ORDERS that Quibi may proceed with this
equity distribution, in a manner consistent with its proposal to the Court, and is relieved of
the remainder of the sixty-day waiting period imposed by the Court’s December 30, 2020

order.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 2
